Case 19-11394 Doc 21 Filed 06/26/19 Entered 06/26/19 13:53:35 Main Document Page 1 of 2




                                 t1}]l.ll? s.r^'rris BANrflrur).r.cy
                                  nAS'r'nrN Dr,s1,nrc,r,                CoTJRT
                   I
                                                         or.     i,,il;i, i*o,
    IN   ITI.:
                          /
                                                                            ca,se   No,   lq-'    /I3       7'l
                                                                           Challter.        Sec

                       1./.t")-z- -



                 -\{\/1
                              D+ t    o\ {o cx                      fe ^a a ,.1- J- o n4 cl
                 atlo           r nE1        ruld    d€           WS        L,-)      te     c-"cl

                                                           l,nlh          {u { t* b""l            L(    s
            l      ul,t        r^o + )", ^l
                                                I o
                                                   er rn

                                                    r
                 t n ofheB c.-i o n,{s he l; eL
         Q, nc\ rvr Fc ,rA $e hr^(€ +11. d DLt) t14€ t< J ,
                                             ,
                        ^'
         he s*)d c;eJ.-,<* h*J f loo.J t h5urqn€ r;i
          hc,-tE- he..o," J.i"e a=vEk' Pq'n1"*:';13
         'i-1 ;, <: r,o"'\*he hon "fr+'5 cinlqe "^'-i
      P',{t a-ol&
                                                      Signecl

                                                      Dato:
                                                                  I                  h/
                                                      Aclclres         q^E AA 20 17
                                                     prrorre:_3    37-Y02 -               Qo     I ff
Case 19-11394 Doc 21 Filed 06/26/19 Entered 06/26/19 13:53:35 Main Document Page 2 of 2




                                            IIANIfltIJI)I'C\/ CO IJI],7
                                    DLSl' ItIC'T' OIT I.,OIJI,S,I
                                                                  AN A
    IN ltt.i
                                                                  ase No,   t ,l-    11 -1   7'/

                                                                Clraptel            Sec


         a 4'' e)"     {, €d PqPtrK
                            n   v^3 ,u', l"-
bn [+hc- iict>n hr{",oc7* 6"o'd ME^
   LpqJ   tr** o'd  eRdoas nat'1 {
ht
P/Eqsf c/ otzn ltottoqr heB.




                                             Sign

                                                te
                                             Aclclr         anc Ad X.o/?
                                            r)rrorre:33 7      - to*        -
                                                                                ?   o'/ tr
